Allowable Subject Matter
See Non-Final Office Action dated 04/03/20 for a discussion of the reasons for indication of allowable subject matter.  With respect to consideration of the IDS filed 05/19/21 the primary reason for indication of allowable subject matter continues to be limitations with respect to adjusting the threshold level by adjusting a reference voltage, and limitations with respect to in-pixel gain, without in-pixel avalanche gain.
Burri, et al., SPADs for Quantum Random Number Generators and beyond, pp. 788-794, IEEE 2014 (hereinafter “Burri”) discloses a matrix of single photo-detectors (SPADs) to realize a fully scalable quantum CMOS true random number generator (TRNG) (Introduction). Burri further discloses varying the number of active pixels of the SPADs as well as supply voltage and temperature of the SPADs (Introduction, Section II).  Burri further discloses a TRNG architecture that includes a memory bank, which reads out from the array in parallel to produce a bit stream and a filter to remove bias in the sequence (Section III, fig 4).   Burri does not, however, explicitly disclose converting a voltage into a binary signal using a threshold level that can be adjusted by adjusting a reference voltage.
With respect to Sanguinetti et al., SPADS for Quantum Random Number Generators and beyond,” pp. 788-794, IEEE, 2014 (hereinafter “Sanguinetti-2014”), this reference is substantially similar to the Sanguinetti reference addressed in the above referenced Non-Final Office Action.  The reasons provided with respect to Sanguinetti apply equally to Sanguinetti-2014.  Furthermore Sanguinetti-2014 discloses a Quantum Random Number Generator (QRNG) that includes a light source, detector amplifier and 
A. Khanmohammadi et al, A Monolithic Silicon Quantum Random Number Generator Based on Measurement of Photon Detection Time, IEEE Photonics Journal, vol. 7, No 5, 2015 (hereinafter “Khanmohammadi”) discloses a nondeterministic random number generator based on a ring shaped single SPAD that uses the time intervals between single photon events as independent random variables (abstract).  Khanmohammadi further disclose us of an FPGA to digitize the time variables into a stream of random bits (abstract).  Khanmohammadi discloses bias and breakdown voltage of the SPAD (Section 3 section 4). Khanmohammadi does not, however, explicitly disclose converting a voltage into a binary signal using a threshold level that can be adjusted by adjusting a reference voltage.
With respect to the IDS citations to the European Search Report and Communication, S1 and S2 of the IDS,  it is noted that the claim 1 analyzed does not contain the limitation of the present application of converting a voltage into a binary signal using a threshold level that can be adjusted by adjusting a reference voltage.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


 /EMILY E LAROCQUE/ Examiner, Art Unit 2182